Title: To John Adams from Lemuel Hayward, 16 December 1775
From: Hayward, Lemuel
To: Adams, John


     
      Roxbury December 16 1775
      Honored Sir
     
     By the hand of Dr. Morgan I had the Pleasure of receiving yours of Nov. 13. and thank you not only for the Honour you did me in writing, but for your kind Disposition towards me discoverable in it. Agreable to your Advice upon the Arival of Docter Morgan I waited on him, and find him the Person you represented a well bred Man of Sense. He appears pleased with those Houses under my Care and fully disposed to have me continued as Surgeon, yet informs me he can’t at present establish me as he is limited to the Number four but would have me continue to act as Surgeon and further informs me that he has reccommended our Establishment to the General and that the General has recommended it to the Honorable Congress. I therefore take this Method again to ask for your Influence to my Establishment when the same shall be laid before the Honorable Congress. What I ask for myself I wish for Doctr. Aspinwall. He is certainly a deserving Gentleman.
     The Town of Roxbury you must be sensible is torn to Pieces, my Practice in it of Consequence must be of little Importance to what it once was. Indeed I am rather urged by the common Feelings of Humanity to attend the Sick than by any Motives of Interest. Besides I am loth to leave so good a School as the Hospital is under the Direction of so great a Man in his Profession as Doctr. Morgan. You therefore can’t wonder that I am a little importunate in the Affair.
     As to the Necessity of our Appointment I cease to urge it since Dr. Morgan I trust has already done it, and of our Abilities he must be the Judge. I am with the greatest Respect your Honor’s most obedient and most humble Servent.
     
      Leml. Hayward
     
    